SHERAN, Chief Justice.
This is a predispositional appeal by a juvenile pursuant to Minn.Stat. § 260.291 (1978) from an order of the Juvenile Division of the Hennepin County District Court finding that appellant, age 14, committed a delinquent act, specifically, criminal sexual conduct in the second degree, Minn.Stat. § 609.343(c) (1978). Appellant in his brief, while conceding that the evidence was sufficient on the issue of identity, argues that the finding that he committed second-degree criminal sexual conduct is not supported by the evidence; he also contends that there was insufficient evidence to support a finding that he committed the lesser offense of fourth-degree criminal sexual *496conduct, Minn.Stat. § 609.345 (1978). While we agree with appellant that the evidence was insufficient to establish that he committed an act of criminal sexual conduct in the second degree, we disagree with his contention that there was insufficient evidence to support a finding that he committed fourth-degree criminal sexual conduct. We therefore modify the district court’s order and reduce the finding to criminal sexual conduct in the fourth degree.
Order modified.